Citation Nr: 0834161	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R.       § 3.321(b)(1) for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
December 1982, and from October 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the May 2003 decision, the RO 
continued the noncompensable (zero percent) evaluation 
assigned for the veteran's irritable bowel syndrome.  As part 
of a December 2006 decision, the RO increased the disability 
rating for irritable bowel syndrome to 30 percent, effective 
October 17, 2002.  The veteran did not express disagreement 
with the effective date assigned.
 
On appeal, in August 2007, the veteran testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  

In an October 2007 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for his irritable 
bowel syndrome on a schedular basis only.  At that time, the 
Board remanded the case to the RO for consideration of 
whether an extraschedular evaluation was warranted for the 
veteran's irritable bowel syndrome under 38 C.F.R. § 
3.321(b)(1).  See VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996) 
(requiring that the Board remand the issue of entitlement to 
an extraschedular rating when further action by the RO is 
necessary).
 
Pursuant to the October 2007 remand instructions, the RO 
referred the case to the Director of the Compensation and 
Pension Service for consideration of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  In a February 
2008 decision, the Director denied entitlement to an extra-
schedular rating for the irritable bowel syndrome, on the 
basis that there was no unusual or exceptional disability 
pattern that renders application of the regular rating 
criteria impractical pursuant to 
38 C.F.R. § 3.321(b)(1). 

In a March 2008 supplemental statement of the case, the RO 
determined that based on the evidence, the service-connected 
irritable bowel syndrome did not warrant entitlement to an 
extraschedular evaluation.  


FINDING OF FACT

The veteran's irritable bowel syndrome does not result in 
marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for irritable 
bowel syndrome are not met. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants. When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide. VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.

VA satisfied the VCAA duty to notify by way of a letter sent 
to the veteran in October 2007; as well as through previous 
letters dated in October 2002, March 2006 and December 2006-
regarding increased ratings in general and covering essential 
VCAA requirements.  By way of these letters the RO informed 
the veteran of what evidence was required to substantiate a 
claim for an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for irritable bowel 
syndrome.  

The RO also notified the veteran of his and VA's respective 
duties for obtaining evidence, and asked the veteran to 
submit evidence and/or information in his possession to the 
AOJ.  The RO sent the October 2002 letter before the initial 
AOJ decision in this matter as to an increased rating 
generally.  The October 2007 letter was sent after the 
initial rating decision but before the March 2008 
supplemental statement of the case, which specifically 
addressed entitlement on an extraschedular basis.

Based on the foregoing, the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Prior to the initial AOJ decision the RO 
provided notice addressing the last two elements.  Further, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for an extra-
schedular rating, any question of notice as to the effective 
date to be assigned is rendered moot.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has on file service, VA, and private 
medical records, including VA examination reports.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran is claiming entitlement to a higher disability 
rating than currently assigned for his service-connected 
irritable bowel syndrome.  As discussed in the introduction, 
in an October 2007 decision, the Board denied the veteran's 
claim of entitlement to an increased evaluation in excess of 
30 percent on a schedular basis.  At that time, the Board 
remanded the case to the RO for consideration of whether to 
assign an extraschedular evaluation for earning capacity 
impairment due exclusively to the service-connected irritable 
bowel syndrome.  See 38 C.F.R. § 3.321(b)(1).

The veteran did not file a Notice of Appeal of the Board's 
October 2007 determination with the United States Court of 
Appeals for Veterans Claims (Court) and therefore the October 
2007 Board decision denying an increased schedular evaluation 
became final based on the evidence then of record.  38 
U.S.C.A. § 7266. Thus, the issue of entitlement to an 
increased schedular rating is no longer before the Board.  
Here the adjudication is solely as to the issue of 
entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected irritable bowel syndrome.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  That 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability. 38 C.F.R. § 3.321(a).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The lay statements and testimony describing the symptoms of 
the veteran's irritable bowel syndrome are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, in this case, that pertaining to 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  See 38 C.F.R. § 3.321(b).  

The Board has reviewed the pertinent lay and medical evidence 
of record.  As discussed below, the evidence does not show 
that the veteran's irritable bowel syndrome presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

First, there is no evidence that the irritable bowel syndrome 
has resulted in the veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the veteran has been hospitalized for the 
irritable bowel syndrome; and the veteran has testified to 
that effect as well.

Second, as discussed below, the evidence does not show that 
there has been a marked interference with employment.  During 
an August 2007 Travel Board hearing at the RO before the 
undersigned, the veteran testified that when working he had 
to stop his machine several times during the work-day to go 
to the bathroom during a ten-hour shift.  He testified that 
this may happen three or four times during the shift.  He 
testified that he had cramping with incapacitating pain.

VA treatment records in the early 2000s show complaints of 
abdominal pain and diarrhea, abdominal cramping and loose 
stools. 

The report of a January 2003 VA examination shows that the 
veteran complained of increasing problems with stomach 
pain/cramps and diarrhea.  He reported having flare-ups 
occurring every two to three months which persisted for a few 
days.  The veteran reported that he was being treated with 
Zantac without success.  The report contains a diagnosis of 
irritable bowel syndrome, with frequent and uncontrollable 
diarrhea.  The report does not show that any comments were 
made with respect to whether and to what extent the irritable 
bowel syndrome interfered with employment.

Subsequent VA and private treatment records from 2003 to 2006 
show diagnoses of irritable bowel syndrome, with complaints 
including abdominal cramping and pain, and chronic diarrhea.  
A May 2003 colonoscopy revealed no abnormalities; gastritis 
was diagnosed in August 2005.

As noted above, the issue of entitlement to an increased 
schedular rating is no longer before the Board; the 
adjudication here is solely as to the issue of entitlement to 
an extra-schedular rating pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1). 

In summary on review of the record as discussed above, the 
Board concludes that there is nothing in these records to 
indicate that that the veteran's irritable bowel syndrome 
condition represents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the irritable bowel syndrome presents a disability 
picture resulting in a marked interference with employment or 
frequent periods of hospitalization.  

Regarding the question of interference with employment, the 
veteran testified in August 2007 indicating he was working, 
and that there was some level of interference caused by the 
irritable bowel syndrome condition.  There is no indication 
in the transcript that the veteran had been hospitalized due 
to his irritable bowel syndrome.  

Although the evidence shows a certain level of impairment in 
earning capacity due to the service-connected disability, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
schedular criteria.  Under that criteria the veteran is 
currently assigned a 30 percent disability rating on a 
schedular basis.  Although not the subject of this decision, 
a review of the medical records during the pendency of this 
claim does not reflect that the disability rating assigned on 
a schedular basis is inadequate or inconsistent with the 
symptomatology of the veteran's disability.  Again, the 
recent Board decision on this matter was not appealed to the 
Court, and is final.   

Based on the foregoing, the Board finds the evidence is 
against the veteran's claim that the disability picture 
presented by the service-connected irritable bowel syndrome 
warrants the assignment of an increased rating on an 
extraschedular basis.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The Board finds that the veteran's 
irritable bowel syndrome does not present an exceptional or 
unusual disability picture.  There is no evidence supporting 
a finding that his irritable bowel syndrome is productive of 
marked interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  

Thus, based on a careful analysis of the lay and medical 
evidence, the Board concludes that the veteran's irritable 
bowel syndrome does not warrant entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  



ORDER

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for irritable bowel syndrome is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


